— In an action to recover damages for personal injuries, etc., the defendant American Pacemaker Corp., Inc., appeals from an order of the Supreme Court, Queens County (Levine, J.), dated February 5, 1986, which denied its motion for summary judgment dismissing all claims against it.
Ordered that the order is affirmed, with costs.
The appellant failed to make a showing of entitlement to judgment as a matter of law by tendering sufficient evidence to eliminate any material issues of fact from the case (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851, on remand 111 AD2d 138). Thompson, J. P., Niehoff, Fiber, Sullivan and Harwood, JJ., concur.